The judgment of the court was pronounced by
Preston, J.
The tutrix of Joseph Barnes, a minor, sues the administrator of his father’s estate, for seven hundred and seventy dollars and fifty cents; and of his grandmother’s estate, for thirteen hundred and nine dollars and thirty-five cents.
The administrator contends, that the first of those sums has been paid to James Williams, as the owner of a judgment for a large sum, which William Cotton, deceased, obtained against the father.
Williams has intervened, and maintains the same thing; and further claims, that the 551309 35 cents, claimed by the minor, as coming to him from his grand*70mother’s succession, belongs to him, as holder of the judgment of Collon, against the father. There is no pretence for this last claim. The grandmother died after the father of the minor, and the latter inherited directly from her.
As to the $770 50, claimed for the minor, as coming from his father’s succession, we think the verdict and judgment erroneous. Williams purchased the judgment against the father befoz'e his death. The allegation in the petition, therefore, that the administrator of the father purchased for one hundred dollar's through Williams, the laz'ge judgment against the succession, with the funds of the succession, cannot be well founded.
The objection of the defendant, that interest was allowed on the $1309 35, from the judicial demand, because not prayed for in the petition, is not tenable. The claim bore intez'est, by operation of law, from the settlement of his account, as administrator, with the heirs of Abby Barnes. C. P., art. 1007.
The judgment of the district court is reversed; and it is decreed, that the plaintiff recover from the defendant, the sum of thirteen hundred and nine dollars and thirty-five cents, with legal interest from the 21st April, 1848, with costs in the district court; and that the appellee pay the costs of the appeal.